DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: 
The claim contains two sentences, and a claim should only be one sentence. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation of a 1—10 dependency, and the claim also recites a single dependency of claim 19 on claim 1 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 


is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 19
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the first sentence of the claim recites 
A computer-readable storage medium having a computer program stored therein to realize the MRI method based on a blade sequence as claimed in any of claims 1 to 10 when a processor executes the computer program.
The italicized portion should read: “non-transitory computer-readable storage medium. . .
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9—11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtzheimer (WO 2015/057745 A1) in further view of Aksoy et al. (US 2008/0054899 A1). 
Regarding claim 11
Holtzheimer discloses 
A magnetic resonance imaging (MRI) device ([0001]) based on a blade sequence ([0016], blades at various angles is a “sequence”), comprising: 
a pre-scanner ([0037], HARDI time scan is reduced by a factor of “four”—so a pre-scan must have been done to compare this with) configured to acquire three-dimensional (3-D) data collected by a surface coil ([0058] & [0004] & [0007]),  
a kernel determiner configured to determine a corresponding plurality of kernel data of each blade from the 3-D data according to the position information of each blade ([0082] & [0061]), 
a data acquirer configured to collect a corresponding plurality of slices of aliasing K-space data of each blade ([0029], data has aliasing distortion which is then removed), 
Holtzheimer does not explicitly teach 
“a convoluter configured to perform convolution operations for the corresponding plurality of slices of aliasing K-space data of each blade and the 

corresponding plurality of kernel data of each blade to obtain a corresponding plurality of unaliasing K-space data of each blade, and an image reconstructor configured to reconstruct images for the corresponding plurality of unaliasing K-space data of different blades to obtain a plurality of unaliasing images”.
 Aksoy, however, teaches 
a convoluter ([0040]) configured to perform convolution operations for the corresponding plurality of slices of aliasing K-space data ([0048] & [0029])                   of each blade ([0043]) and the corresponding plurality of kernel data ([0036])                         of each blade to obtain a corresponding plurality of unaliasing K-space data of each blade ([0029], removing the aliasing distortion is “unaliasing the k-space”),                                              and an image reconstructor configured to reconstruct images for the corresponding
plurality of unaliasing K-space data of different blades to obtain a plurality of unaliasing images ([0005]—[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “the kernel data that is unaliased” as taught by Aksoy in the device of  Holtzheimer.
The justification for this modification would be to image patients that are susceptible to sudden movements and tremors by removing the aliasing distortion caused  by these movements ([0003], Aksoy).

	Regarding claim 1

The method of claim 1 is matched by the operation of the apparatus as set forth in claim 11. 
Regarding claim 9
Holtzheimer in view of Aksoy teach the method as claimed in claim 1, 
Aksoy applied to claim 9 further teaches 
wherein reconstructing images for the corresponding plurality of unaliasing K-space data of different blades comprises: 
putting the corresponding unaliasing K-space data of the blades corresponding to the same slice in a group to obtain a plurality of groups of unaliasing K-space data ([0029], removing the aliasing distortion is “unaliasing the k-space”), 
wherein each group of unaliasing K-space data corresponds to one slice of images ([0049]), and for each group of unaliasing K-space data, respectively using the blade reconstruction method to reconstruct images for the corresponding plurality of unaliasing K-space of different blades to obtain a plurality of reconstructed unaliasing images ([0014]—[0016]).
Regarding claim 10
Holtzheimer in view of Aksoy teach the method as claimed in claim 1, 
Holtzheimer applied to claim 10 further teaches 

further comprising setting a plurality of readout gradients in a readout period for reading out a sequence so that a corresponding plurality of slices ([0074], number of readout “sweeps”—“readout gradients” scans the entire length of the blade—multiple slices) of aliasing K-space data of a plurality of blades can be read out simultaneously through an excitation ([0016] & [0029]).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtzheimer (WO 2015/057745 A1) in further view of Aksoy et al. (US 2008/0054899 A1) in view of Wang (US 2016/0166333 A).
Regarding claim 2
Holtzheimer in view of Aksoy teach the method as claimed in claim 1, 
Holtzheimer in view of Aksoy do not explicitly teach 
“wherein the 3-D data comprises 3-D pre-scan data or 3-D field mapping data”.
Wang, however, teaches 
wherein the 3-D data comprises 3-D pre-scan data or 3-D field mapping data ([0184]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “pre scan data & 3-D mapping data” as taught by Wang in the device of Holtzheimer in view of Aksoy.


The justification for this modification would be to look for superficial outer anatomical layers and see objects of deeper interest ([0004, Xu).
Claims 3, 7, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtzheimer (WO 2015/057745 A1) in further view of Aksoy et al. (US 2008/0054899 A1) in view of Xu (CN-102551723-A).
Regarding claim 12
Holtzheimer in view of Aksoy teach the device as claimed in claim 11, 
Holtzheimer in view of Aksoy do not  explicitly teach 
“wherein the kernel determiner comprises:
an interpolater configured to perform interpolation calculations for the 3-D data according to the position information of the blade to obtain a corresponding plurality of image data of the blade,
a transformer configured to transform the plurality of image data to K-space respectively to obtain a corresponding plurality of K-space data of the blade, and
a kernel fitter configured to perform kernel fitting for the plurality of K-space data to obtain a corresponding plurality of kernel data of the blade”.
Xu, however, teaches 
wherein the kernel determiner ([0013]) comprises:
an interpolater configured to perform interpolation calculations for the 3-D data according to the position information of the blade to obtain a corresponding 

plurality of image data of the blade (claim 5, Fourier series is used to interpolate the Fourier blade core),
a transformer configured to transform the plurality of image data to K-space respectively to obtain a corresponding plurality of K-space data of the blade ([0035] & [0069]), and
a kernel fitter configured to perform kernel fitting for the plurality of K-space data to obtain a corresponding plurality of kernel data of the blade ([0005] & [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “kernel fitting facility with interpolation calculations” as taught by Xu in the device of Holtzheimer in view of Aksoy.
The justification for this modification would be to shorten scan time and eliminate artifacts when imaging moving elements, blood, heart palpitations ([0003], Xu). 
Regarding claim 3

The method of claim 12 is matched by the operation of the apparatus as set forth in claim 3. 
	Regarding claim 7

	Holtzheimer in view of Aksoy in view of Xu teach the method as claimed in 


claim 3, wherein:

Aksoy applied to claim 7 further teaches 

the position information of each blade comprises the field of view (FOV), slice position information, and slice direction information of each blade ([0043]),                 and
performing interpolation calculations for the 3-D data according to the position information of the blade to obtain a corresponding plurality of image data of the blade ([0025] & [0036]) comprises:
obtaining the spatial position coordinates of each corresponding pixel of the blade according to the FOV, slice position information, and slice direction information of the blade ([0040]), and
respectively taking the corresponding data of the spatial position coordinates out of the 3-D data according to the spatial position coordinates of each corresponding pixel of the blade through interpolation calculations ([0040]—[0043]).
Regarding claim 8

	Holtzheimer in view of Aksoy in view of Xu teach the method as claimed in 

claim 3,
Holtzheimer applied to claim 8 further teaches 
wherein performing kernel fitting for the plurality of K-space data ([0082] & [0061]) comprises:

using a plurality of image data, which is acquired from the 3-D data, corresponds to a blade and respectively corresponds to a plurality of different slices as unaliasing image data ([0029], data has aliasing distortion which is then removed),
using the image data obtained by overlaying the plurality of image data as aliasing image data ([0029]), and
Aksoy applied to claim 8 further teaches 
 performing transposed convolution operations ([0040]) according to the unaliasing image data and the aliasing image data to obtain the corresponding kernel data of different slices of images ([0048] & [0029]). 
Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtzheimer (WO 2015/057745 A1) in further view of Aksoy et al. (US 2008/0054899 A1) in view of Feng (WO 2008/137783 A2). 
Regarding claim 16
Holtzheimer in view of Akson teach the device as claimed in claim 11, 
Holtzheimer in view of Akson do not explicitly teach 
“further comprising a controller, wherein the pre-scanner, the kernel determiner, 
the data acquirer, the convoluter, and the image reconstructor are comprised within the controller”.

Feng, however, teaches 
further comprising a controller ([0026]), 
wherein the pre-scanner (backround of the invention), the kernel determiner (page 7, paragraph 5) the data acquirer, the convoluter, and the image reconstructor are comprised within the controller (claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “pre scan and convolution facility” as taught by Feng in the device of Holtzheimer in view of Akson.
The justification for this modification would be to increase SNR and artifact suppression. 
	Regarding claim 17
	Holtzheimer in view of Aksoy in view of Feng teach the device as claimed in claim 16,
	Feng applied to claim 17 further teaches 
further comprising a MRI scanner connected to the controller (page 1, “Backround of the invention”, paragraphs 1—3).
Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtzheimer (WO 2015/057745 A1) in further view of Aksoy et al. (US 2008/0054899 A1) in view of Zatonyi (US 2017/0011546 A1). 

Regarding claim 18
Holtzheimer in view of Aksoy teach a processor configured to execute the one or more computer programs stored in the memory to perform the MRI method as claimed in claim 1.
	Holtzheimer applied to claim 18 further teaches 
A magnetic resonance imaging (MRI) device ([0001]), comprising:
Although strongly implied, Holtzheimer in view of Aksoy do not explicitly teach
“a memory that stores one or more computer programs”
Zatonyi, however, teaches 	
a memory that stores one or more computer programs ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “memory to store a computer program” as taught by Zatonyi in the device of Holtzheimer in view of Aksoy.
The justification for this modification would be to have a way to load the computer program into the MRI machine. 
Regarding claim 19

	Although strongly implied, Holtzheimer in view of Aksoy do not explicitly 

teach 


“A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1.
A computer-readable storage medium having a computer program stored therein to realize the MRI method based on a blade sequence as claimed in any of claims 1 to 10 when a processor executes the computer program”. 
Zatonyi, however, teaches 
A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 ([0051]).
A computer-readable storage medium having a computer program stored therein to realize the MRI method based on a blade sequence as claimed in any of claims 1 to 10 when a processor executes the computer program ([0051]—[0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “computer readable storage medium” as taught by Zatonyi in the device of Holtzheimer in view of Aksoy.
The justification for this modification would be to have a non-transient way to store the MRI computer program. 	
Regarding claim 20
Holtzheimer in view of Aksoy teach 

when executed by the controller, causes the magnetic resonance device to perform the method as claimed in claim 1.
Although strongly implied Holtzheimer in view of Aksoy do not explicitly teach 
“A computer program product having a computer program which is directly loadable into a memory of a controller of the magnetic resonance device”.
Zatonyi, however, teaches  
A computer program product having a computer program which is directly loadable into a memory of a controller of the magnetic resonance device ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “computer program product” as taught by Zatonyi in the method of Holtzheimer in view of Aksoy.
The justification for this modification would be to convert datasets into three dimensional sets of visualization ([0005], Zatonyi)
              Allowable Subject Matter
Claims 4—6, 13—15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4
Nothing in the prior art of record teaches or discloses 

The method as claimed in claim 3, wherein determining a corresponding plurality of kernel data of each blade from the 3-D data further comprises performing a slice shift in an image domain or K-space for the plurality of image data obtained from interpolation calculations. 

Regarding claims 5, 6
The claims would be allowable because of their dependency on claim 4 were claim 4 to be included in an independent claim. 
Regarding claim 13
Nothing in the prior art of record teaches or discloses 
wherein the kernel determiner further comprises a slice shifter configured to perform a slice shift in the image domain or K-space for the plurality of image data obtained from interpolation calculations, and wherein the kernel fitter is configured to perform kernel fitting for the plurality of shifted K-space data.

In conjunction with the rest of the claim. 

Regarding claims 14, 15

The claims would be allowable because of their dependency on claim 13 were claim 13 to be included in an independent claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852